Title: From Benjamin Franklin to David Hartley, [29 April 1778]
From: Franklin, Benjamin
To: Hartley, David


[April 29, 1778]
I thank you for your kind caution, but having nearly finished a long life, I set but little value on what remains of it. Like a draper, when one chaffers with him for a remnant, I am ready to say, “As it is only the fag-end, I will not differ with you about it, take it for what you please.” Perhaps the best use such an old fellow can be put to, is to make a martyr of him,
B.F.